Garni and Lindley, JJ. (dissenting).
Although we concur in the result reached by the majority, we write separately to address defendant’s contention, with which we agree, that the culpable conduct of plaintiff includes conduct that is properly characterized as implied assumption of risk (see Arbegast v Board of Educ. of S. New Berlin Cent. School, 65 NY2d 161, 170 [1985]). It is well settled that “a plaintiff who has been licensed by the State of New York to operate a motor vehicle and who voluntarily accompanies a defendant, who has just received a learner’s permit, in defendant’s car for the purpose of teaching the defendant to drive, assumes the risk of the defendant’s inexperience” (Le Fleur v Vergilia, 280 App Div 1035, 1035 [1952]; see St. Denis v Skidmore, 14 AD2d 981 [1961], affd 12 NY2d 901 [1963]; Spellman v Spellman, 309 NY 663, 665 [1955]). Although CPLR 1411, entitled “Damages recoverable when contributory negligence or assumption of risk is established” (emphasis added), eliminated implied assumption of risk as a complete bar to recovery, the doctrine remains available to a defendant seeking to diminish the damages recoverable by a plaintiff as a result of the plaintiffs own culpable conduct. Section 1411 makes it clear that, insofar as relevant herein, there are two forms of culpable conduct that may reduce a plaintiffs recovery, i.e., contributory negligence and assumption of risk (see Arbegast, 65 NY2d at 167). Thus, the addition of article 14-A to the CPLR did not eliminate the implied assumption of risk doctrine that the courts of this State have long recognized and that defendant advances herein. CPLR article 14-A simply ameliorated the harsh rule that a plaintiffs implied assumption of risk served as a complete bar to recovery.
We write to further clarify that, under the circumstances presented here and assuming a sufficient quantum and quality of proof at trial, the jury should be instructed to consider plaintiffs culpable conduct in the form of both contributory negligence {see PJI 2:87) and implied assumption of risk {see PJI 2:55). *1614The jury should be further instructed to consider collectively plaintiffs acts as a passenger and as a supervising driver “in order to fix the relationship of each party’s conduct to the injury sustained” (Arbegast, 65 NY2d at 168). Present — Scudder, RJ., Garni, Lindley, Sconiers and Green, JJ.